               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


          MOTION FOR LEAVE OF COURT TO WITHDRAW
        APPEARANCE PRO HAC VICE OF CAMERON A. TEPFER

             Pursuant to Local Rule 83.1(E), Plaintiffs Donna Curling, Donna

Price and Jeffrey Schoenberg (the “Curling Plaintiffs”) respectfully request that the

Court grant leave for Cameron A. Tepfer to withdraw his appearance as counsel in

the above-captioned case. The Curling Plaintiffs will continue to be represented in

this matter by the law firm of Morrison & Foerster LLP.



Dated: August 16, 2019                  Respectfully submitted,

                                         /s/ Cameron A. Tepfer
                                        Cameron A. Tepfer (pro hac vice)
                                        David D. Cross (pro hac vice)
                                        John P. Carlin (pro hac vice)
                                        Jane P. Bentrott (pro hac vice)
                                        Robert W. Manoso (pro hac vice)
MORRISON & FOERSTER LLP
2000 Pennsylvania Avenue, NW
Suite 6000
Washington, DC 20006
Telephone: (202) 887-1500
DCross@mofo.com
JCarlin@mofo.com
JBentrott@mofo.com
RManoso@mofo.com
CTepfer@mofo.com

Halsey G. Knapp, Jr.
GA Bar No. 425320
Adam M. Sparks
GA Bar No. 341578
KREVOLIN & HORST, LLC
1201 West Peachtree Street, NW
Suite 3250
Atlanta, GA 30309
HKnapp@khlawfirm.com
Sparks@khlawfirm.com

Counsel for Plaintiffs Donna Curling,
Donna Price & Jeffrey Schoenberg




 2
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                           Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                           /s/ Cameron A. Tepfer
                                           Cameron A. Tepfer




                                       3
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 16, 2019, a copy of the foregoing Motion for

Leave of Court to Withdraw Appearance Pro Hac Vice of Cameron A. Tepfer

was electronically filed with the Clerk of Court using the CM/ECF system, which

will automatically send notification of such filing to all attorneys of record.

                                               /s/ Cameron A. Tepfer
                                               Cameron A. Tepfer




                                           4
